          Case 4:20-cv-01498-HSG Document 31 Filed 09/14/20 Page 1 of 2




 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw.com
 2 William M. Pao (SBN 219846)
    william@setarehlaw.com
 3 Jose Maria D. Patino, Jr. (SBN 270194)
    jose@setarehlaw.com
 4 SETAREH LAW GROUP
   315 South Beverly Drive, Suite 315
 5 Beverly Hills, California 90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiff
   SHANTRE SCOTT
 8
   MARCIE ISOM FITZSIMMONS (SBN 226906)
 9 NEDA HEFZI (SBN 323787)
   GORDON REES SCULLY MANSUKHANI, LLP
10 275 Battery Street, Suite 2000
   San Francisco, CA 94111
11 Telephone: (415) 986-5900
   Facsimile: (415) 986-8054
12 misom@grsm.com
   nhefzi@grsm.com
13
   Attorneys for Defendant
14 SOUTHWEST AIRLINES CO.

15

16
                                UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                       OAKLAND DIVISION
19

20
     SHANTRE SCOTT, an individual,              Case No. 4:20-CV-01498-HSG
21
                  Plaintiff,                    Assigned For All Purposes To The Honorable
22                                              Haywood S. Gilliam, Jr., Courtroom 2
           vs.
23                                              ORDER FOR DISMISSAL OF ENTIRE
   SOUTHWEST AIRLINES CO., a Texas              ACTION WITH PREJUDICE
24 Corporation; and DOES 1 through 50,
   inclusive,
25
                 Defendants.
26                                              Complaint Filed: January 14, 2020
27

28


                 ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
           Case 4:20-cv-01498-HSG Document 31 Filed 09/14/20 Page 2 of 2




 1                                                  ORDER

 2          The Court, having considered, accepted, and approved the Stipulation for Dismissal

 3 between the parties, ORDERS that the entire action is hereby dismissed with prejudice. Each

 4 party will bear their own attorneys’ fees and costs incurred in this action, notwithstanding the

 5 provision of Fed. R. Civ. Proc. 54(d).

 6

 7          IT IS SO ORDERED.

 8

 9 DATED:           9/14/2020
                                                    HONORABLE HAYWOOD S. GILLILAM, JR.,
10                                                  UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                        1
                  ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
